DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-10, 12-17 and 20 have been amended. Claims 4 and 11 have been cancelled. The status of claims 1-3, 5-10 and 12-20 are pending.

Response to Arguments
Applicant's arguments filed on Jan 21, 2022 have been fully considered but they are not persuasive.
The Applicant alleged that the combination of Dutta et al (US 20210320861 A1, Priority Date: June 14, 2018) and Filsfils et al (US 20150304206 A1) fails to teach or suggest “responsive to a request from a headend node within the source domain, computing a path from the headend node to the endpoint node, wherein the path includes (i) segment identifiers of the one or more intermediate domains including the segment identifier of the first intermediate domain, (ii) the segment identifier of the destination domain, and (iii) the segment identifier of the endpoint node” in amended claim 1. 
In response, the Examiner respectfully disagrees because Dutta’0861 teaches: “The head-end node (an LER or the sender of a source routed MPLS packet), generates a request to the controller to compute the optimal path to a destination that meets specified QoS of a flow. The SDN controller runs CSPF (or other related techniques) on the TE DB and responds to the head-end node with the explicit path containing the node/adjacency labels that meet the requested QoS” (par 0053), therefore Dutta’0861 teaches: “responsive to a request from a headend node within the source domain, computing a path from the headend node to the endpoint node, wherein the path includes (iii) the segment identifier of the endpoint node”. Here node including destination node and thus destination node label can be equated to segment identifier of the endpoint node.

Filsfils’206 teaches: “an AS, area, or level is generally referred to as a “domain” (par 0020), “Segment Routing (SR) is an evolving routing architecture that leverages source routing, where the “source” of a packet dictates the path that the packet will follow through the network… these segments are part of an ordered list of segments that define the source route of the packet” (par 0030), ”an ordered list of segments may be encoded as a stack of labels. In this model, the active segment to process (the segment that must be used by the receiving router to process the packet) is on the top of the stack, and upon completion of a segment, the related label is popped from the stack, and a “next” segment (if any) becomes active” (par 0031), “where a BGP Peering Route includes a BGP Peering SID selected from newly defined categorizations of Peer Node (PeerNode), Peer Adjacency (PeerAdj), and Peer Group (PeerGroup) (or “PeerSet” or “PeerAS”)” (par 0037),  “force an ingress PE router (e.g., P or A) to use a particular SR path …EPE controller to craft a BGP3107 route and send it to the ingress PE with a community/Local Preference which ensures that it will be selected as the best. That is, the chosen egress PE is specified in the nhop field, and the chosen egress peering interface(s) is specified in the label field of the BGP 3107 route (filled with a PeerNode or PeerAdj SID). For example, the policy above for using link 1 of node E could be expressed by sending the following BGP3107 route from the EPE controller X to ingress PE A (e.g., in advertisement 710 of FIG. 7A): NLRI <L/8>, label <9006>, nhop 3.3.3.3, AS Path {AS3, AS4}, high local-pref” (par 0180). Since list of segments are used to indicate a specific path from ingress to egress PE, PeerNode of egress PE can be equated to segment identifier of the endpoint node and PeerAS of destination (AS4 in the example above) located at the end of the path can be equated to “the segment identifier of the destination domain” while PeerAS for 
Therefore, cited references teach the claimed limitations of amended claim 1 in question with adequate reasons and suggestions. The same conclusion applies to claims 8 and 15 that recites similar claim limitation. 
Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  
In Claim 3, line 4 “configure” should be “configures”.  
In Claim 10, line 5 “configure” should be “configures”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al (US 20210320861 A1, Priority Date: June 14, 2018) in view of Filsfils#1 et al (US 20150304206 A1) and Filsfils#2 et al (US20140269699A1).

Regarding claim 1 (Currently Amended), Dutta’861 discloses a method for use with a software-defined network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044), the method comprising: 
assigning a segment identifier (see, node label to identify node segment as a hop, par 0049) to an endpoint node within a destination domain of a plurality of domains (see, fig. 10, SDN controller assigns node label for each node in the network including destination node in destination area, par 0049, 0053 and 0107), wherein the plurality of domains comprises a source domain (see, fig. 10, path between R1 and R4 is a first area (or segment) of the source routed path, par 0107), the destination domain (see, fig. 10, path between R6 and R8 is a third area of the source routed path, par 0107), and one or more intermediate domains (see, fig. 10, path between R4 and R6 is a second area of the source routed path, par 0107) between the source domain and the destination domain (see, fig. 10, three areas included: first area of the source routed path with source node, second area in the middle of the source routed path and third area at the end of the source routed path, par 0107), wherein the source domain and a first intermediate domain are connected by a first domain border router (see, fig. 10, Area Border Routers connects different area of multiple areas par 0107, 608); 
assigning a respective segment identifier to each domain of the plurality of domains (see, fig.10, remote PCE (SDN controller) assigns path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, abstract, par 0101, 0107, 0109 and 0125), wherein each domain border router advertises both the segment identifier (see, path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, par 0101, 0107, 0109) of the source domain and the segment identifier of the first intermediate domain (see, ABR advertises all path label mappings in its area to SDN Controller, par 0608. Noted, as shown in Fig. 10, R4 in both area-1 and area-2, therefore advertises path labels of adjacent areas of area-1 and area-2, par 0107 and 0125); and 
responsive to a request from a headend node within the source domain, computing a path from the headend node to the endpoint node (see, fig. 10, SDN controller computes explicit path upon receives request from head-end node in area-1 to compute the optimal path across multiple areas to a destination, par 0053, 0107), wherein the path includes (iii) see, explicit path computed by SDN controller contains the node labels including label for destination node, par 0053).
Dutta’861 discloses all the claim limitations but fails to explicitly teach:
wherein the source domain and a first intermediate domain are connected by a first domain border router and a second domain border router;
wherein each of the first domain border router and the second domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain;
wherein the path includes (i) segment identifiers of the one or more intermediate domains including the segment identifier of the first intermediate domain, (ii) the segment identifier of the destination domain, and (iii) the segment identifier of the endpoint node .

However Filsfils#1’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
wherein the source domain (see, fig. 1, autonomous system AS1, par 0021) and a first intermediate domain (see, fig. 1, autonomous system AS2, par 0021) are connected by a first domain border router and a second domain border router (see, fig. 1, autonomous system AS1 and AS2 are connected by ASBR C and D, par 0021);
wherein the path includes (i) segment identifiers of the one or more intermediate domains including the segment identifier of the first intermediate domain (see, fig. 1, PeerAS indicated as AS3, par 0037 and 0180), (ii) the segment identifier of the destination domain (see, fig. 1, PeerAS indicated as AS4 which is destination AS, par 0037 and 0180), and (iii) the segment identifier of the endpoint node (see, Segment Routing indicates path that the packet will follow through the network by ordered list of segments including PeerNode and PeerAS, par 0020, 0030-0031, 0037, 0180. Noted, PeerNode of egress PE can be equated to segment identifier of the endpoint node by virtue of path indicates the packet will follow through the network, par 0030).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).
The combination of Dutta’861 and Filsfils#1’206 discloses all the claim limitations but fails to explicitly teach: wherein each of the first domain border router and the second domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain.

However Filsfils#2’699 from the same field of endeavor (see, fig. 4, subdivided provider network 400 employing SR includes backbone area 402 coupled between aggregation areas 404 and 406, par 0044) discloses:
wherein each of the first domain border router and the second domain border router (see, fig. 4, area border node 414 and area border node 430, par 0043-0045) advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain (see, area border node advertise its routing information for aggregation areas they contained and backbone area related routing information, routing information including nodal-segment IDs and area-segment IDs, par 0051);
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Filsfils#2’699 into that of Dutta’861 modified by Filsfils#1’206. The motivation would have been to forward packet based on information contained in the selected forwarding table (par 0013).



Regarding claim 8 (Currently Amended), Dutta’861 discloses a computer program product for use with a software-defined network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) implemented by computer for source routing in communication network 110, par 0044), the computer program product (see, fig. 23, computer 2300, par 0922) comprising a non-transitory computer-readable storage medium having computer-readable program code embodied therewith (see, computer 2300 includes memory 2304 running computer instructions, par 0922, 0927), the computer-readable program code executable by one or more computer processors (see, computer instructions running by processor 2302 having a set of processor cores, par 0922 and 0927) to perform an operation comprising: 
assigning a segment identifier (see, node label to identify node segment as a hop, par 0049) to an endpoint node within a destination domain of a plurality of domains (see, fig. 10, SDN controller assigns node label for each node in the network including destination node in destination area, par 0049, 0053 and 0107), wherein the plurality of domains comprises a source domain (see, fig. 10, path between R1 and R4 is a first area (or segment) of the source routed path, par 0107), the destination domain (see, fig. 10, path between R6 and R8 is a third area of the source routed path, par 0107), and one or more intermediate domains (see, fig. 10, path between R4 and R6 is a second area of the source routed path, par 0107) between the source domain and the destination domain (see, fig. 10, three areas included: first area of the source routed path with source node, second area in the middle of the source routed path and third area at the end of the source routed path, par 0107), wherein the source domain and a first intermediate domain are connected by a first domain border router (see, fig. 10, Area Border Routers connects different area of multiple areas par 0107, 608); 
see, fig.10, remote PCE (SDN controller) assigns path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, abstract, par 0101, 0107, 0109 and 0125), wherein each domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain (see, ABR advertises all path label mappings in its area to SDN Controller, par 0608. Noted, as shown in Fig. 10, R4 in both area-1 and area-2, therefore advertises path labels of adjacent areas of area-1 and area-2, par 0107 and 0125);
responsive to a request from a headend node within the source domain, computing a path from the headend node to the endpoint node (see, fig. 10, SDN controller computes explicit path upon receives request from head-end node in area-1 to compute the optimal path across multiple areas to a destination, par 0053, 0107), wherein the path includes (iii) the segment identifier of the endpoint node (see, explicit path computed by SDN controller contains the node labels including label for destination node, par 0053).
Dutta’861 discloses all the claim limitations but fails to explicitly teach:
wherein the source domain and a first intermediate domain are connected by a first domain border router and a second domain border router;
wherein each of the first domain border router and the second domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain;
wherein the path includes (i) segment identifiers of the one or more intermediate domains including the segment identifier of the first intermediate domain, (ii) the segment identifier of the destination domain, and (iii) the segment identifier of the endpoint node.

However Filsfils#1’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
wherein the source domain (see, fig. 1, autonomous system AS1, par 0021) and a first intermediate domain (see, fig. 1, autonomous system AS2, par 0021) are connected by a first domain router and a second domain border router (see, fig. 1, autonomous system AS1 and AS2 are connected by ASBR C and D, par 0021);
wherein the path includes (i) segment identifiers of the one or more intermediate domains including the segment identifier of the first intermediate domain (see, fig. 1, PeerAS indicated as AS3, par 0037 and 0180), (ii) the segment identifier of the destination domain (see, fig. 1, PeerAS indicated as AS4 which is destination AS, par 0037 and 0180), and (iii) the segment identifier of the endpoint node (see, Segment Routing indicates path that the packet will follow through the network by ordered list of segments including PeerNode and PeerAS, par 0020, 0030-0031, 0037, 0180. Noted, PeerNode of egress PE can be equated to segment identifier of the endpoint node by virtue of path indicates the packet will follow through the network, par 0030).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).
The combination of Dutta’861 and Filsfils#1’206 discloses all the claim limitations but fails to explicitly teach: wherein each of the first domain border router and the second domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain.

However Filsfils#2’699 from the same field of endeavor (see, fig. 4, subdivided provider network 400 employing SR includes backbone area 402 coupled between aggregation areas 404 and 406, par 0044) discloses:
of the first domain border router and the second domain border router (see, fig. 4, area border node 414 and area border node 430, par 0043-0045) advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain (see, area border node advertise its routing information for aggregation areas they contained and backbone area related routing information, routing information including nodal-segment IDs and area-segment IDs, par 0051);
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Filsfils#2’699 into that of Dutta’861 modified by Filsfils#1’206. The motivation would have been to forward packet based on information contained in the selected forwarding table (par 0013).

Regarding claim 15 (Currently Amended), Dutta’861 discloses a system (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034) comprising: 
a plurality of network devices arranged in a plurality of domains (see, fig. 10, a plurality routers in a plurality areas on the path, par 0107), the plurality of network devices (see, fig. 10, routers, par 0107) comprising: 
 a headend node in a source domain (see, fig. 10, router R1 as source of the path in area-1, par 0107); 
an endpoint node in a destination domain (see, fig. 10, router R8 as destination of the path in area-3, par 0107); 
a first domain border router that connects the source domain and a first intermediate domain between the source domain and the destination domain (see, fig. 10, Area Border Routers connects different area of multiple areas, R4 connects area-1 and area-2 between source area-1 and destination area-3, par 0107, 608); and 
see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044) configured to: 
assign a segment identifier to the endpoint node (see, fig. 10, SDN controller assigns node for each node in the network including destination router in destination area, par 0049, 0053 and 0107); 
assign a respective segment identifier to each domain of the plurality of domains (see, fig.10, remote PCE (SDN controller) assigns path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, abstract, par 0101, 0107, 0109 and 0125), wherein each domain border router advertises both the segment identifier (see, path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, par 0101, 0107, 0109) of the source domain and the segment identifier of the first intermediate domain (see, ABR advertises all path label mappings in its area to SDN Controller, par 0608. Noted, as shown in Fig. 10, R4 in both area-1 and area-2, therefore advertises path labels of adjacent areas of area-1 and area-2, par 0107 and 0125); and 
compute a path from the headend node to the endpoint node (see, fig. 10, SDN controller computes explicit path upon receives request from head-end node in area-1 to compute the optimal path across multiple areas from source to a destination, par 0053, 0107), wherein the path includes (iii) the segment identifier of the endpoint node (see, explicit path computed by SDN controller contains the node labels including destination node, par 0053).
Dutta’861 discloses all the claim limitations but fails to explicitly teach:
a second domain border router that connects the source domain and the first intermediate domain; 
of the first domain border router and the second domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain; 
wherein the path includes (i) segment identifiers of any intermediate domains between the headend node and the endpoint node including the segment identifier of the first intermediate domain, (ii) the segment identifier of the destination domain, and (iii) the segment identifier of the endpoint node.

However Filsfils#1’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
wherein the path includes (i) segment identifiers of any intermediate domains between the headend node and the endpoint node including the segment identifier of the first intermediate domain (see, fig. 1, PeerAS indicated as AS3 between ingress PE (iPE) of AS1 to an egress PE (ePE) of AS4, par 0021, 0037 and 0180), (ii) the segment identifier of the destination domain (see, fig. 1, PeerAS indicated as AS4 which is destination AS, par 0037 and 0180), and (iii) the segment identifier of the endpoint node (see, Segment Routing indicates path that the packet will follow through the network by ordered list of segments including PeerNode and PeerAS, par 0020, 0030-0031, 0037, 0180. Noted, PeerNode of egress PE can be equated to segment identifier of the endpoint node by virtue of path indicates the packet will follow through the network, par 0030).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).

a second domain border router that connects the source domain and the first intermediate domain; 
wherein each of the first domain border router and the second domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain; 

However Filsfils#2’699 from the same field of endeavor (see, fig. 4, subdivided provider network 400 employing SR includes backbone area 402 coupled between aggregation areas 404 and 406, par 0044) discloses:
a second domain border router that connects the source domain and the first intermediate domain (see, fig. 4, area border nodes 414 and 430 connects source area 404 and area 402 in the path from source area 404 to area 406, par 0044-0045); 
wherein each of the first domain border router and the second domain border router (see, fig. 4, area border node 414 and area border node 430, par 0043-0045) advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain (see, area border node advertise its routing information for aggregation areas they contained and backbone area related routing information, routing information including nodal-segment IDs and area-segment IDs, par 0051);
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Filsfils#2’699 into that of Dutta’861 modified by Filsfils#1’206. The motivation would have been to forward packet based on information contained in the selected forwarding table (par 0013).

Regarding claim 18 (Original), Dutta’861 discloses the system of claim 15 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034), wherein one or more intermediate domains are arranged between the source domain and the destination domain (see, Fig. 10, area-2 located in the middle between area-1 and area-3 on the path, par 0107 and 0112).

Claims 2-3, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta’861 in view of Filsfils#1’206, and further in view of  Filsfils#2’699 as applied to claim 1, 8 and 15 respectively above, and further in view of Sarkar et al "Anycast Segments in MPLS based Segment Routing draft-ietf-spring-mpls-anycast-segments-02"Jan 9,2018 [https://datatracker.ietf.org/doc/html/draft-ietf-spring-mpls-anycast-segments-02].

Regarding claim 2 (Currently Amended), Dutta’861 modified by Filsfils#1’206 and Filsfils#2’699 discloses the method of claim 1 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044). 
The combination of Dutta’861, Filsfils#1’206 and Filsfils#2’699 discloses all the claim limitations but fails to explicitly teach: wherein assigning the respective segment identifier to each domain of the plurality of domains comprises assigning a respective anycast domain segment identifier.

However Sarkar from the same field of endeavor (see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein assigning the respective segment identifier assigned to each domain of the plurality of domains (see, figure 1, two groups of transit devices, P3 par 3) comprises assigning a respective anycast domain segment identifier (see, figure 1, an operator forms a anycast group of multiple groups with notes and picking a anycast address and a segment identifier (SID) to represent the group, P2 par 2-P3 par 3).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sarkar into that of Dutta’861 modified by Filsfils#1’206 and Filsfils#2’699. The motivation would have been to extended the use of anycast addresses to SR networks (Page 2 paragraph 2).


Regarding claim 3 (Currently Amended), Dutta’861 discloses the method of claim 2 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044), further comprising: 
responsive to computing the path, transmitting a stack of labels to the headend node comprising (iii) (see, controller to compute the optimal path to a destination upon request from sender of a source routed MPLS packet, stack of the explicit path contains the node labels including destination node, par 0053).
The combination of Dutta’861, Filsfils#2’699 and Sarkar discloses all the claim limitations but fails to explicitly teach:
transmitting a stack of labels to the headend node comprising (i), (ii), and (iii), 
wherein the stack of labels configure the first domain border router and the second domain border router to forward traffic along a shortest interior gateway path through the respective domains.

However Filsfils#1’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
see, fig. 1, PeerAS indicated as AS3, par 0037 and 0180), (ii) (see, fig. 1, PeerAS indicated as AS4 which is destination AS, par 0037 and 0180), and (iii) (see, EPE controller to craft a BGP route and send it to the ingress PE, BGP (Border Gateway Protocol) Peering Route with Segment Routing indicates path that the packet will follow through the network by ordered list of segments including PeerNode and PeerAS, par 0020, 0030-0031, 0037, 0180. Noted, PeerNode of egress PE can be equated to segment identifier of the endpoint node by virtue of path indicates the packet will follow through the network, par 0030), 
wherein the stack of labels (see, label field of the BGP route (filled with a PeerNode or PeerAdj SID), par 0180) configure the first domain border router (see, fig. 1, PE device (ASBR) C, par 0021) and the second domain border router (see, fig. 1, PE device (ASBR) P, par 0021) to forward traffic along a shortest interior gateway path through the respective domains (Note, EPE controller to craft a BGP route with labels and send it to the ingress PE with a community/Local Preference which ensures that it will be selected as the best path (including path from Open Shortest Path First) by forcing ASBR to forward traffic onto the selected ASBR in another AS, par 0027, 0180-0182).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Filsfils#1’206 into that of Dutta’861 modified by Filsfils#2’699 and Sarkar. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).


Regarding claim 9 (Currently Amended), Dutta’861 modified by Filsfils#1’206 and Filsfils#2’699 discloses the computer program product of claim 8 (see, Fig. 1 and 23, SDN controller 120 (PCE) implemented by computer for source routing in communication network 110, par 0044). 
The combination of Dutta’861, Filsfils#1’206 and Filsfils#2’699 discloses all the claim limitations but fails to explicitly teach: wherein assigning the respective segment identifier to each domain of the plurality of domains comprises assigning a respective anycast domain segment identifier.

However Sarkar from the same field of endeavor (see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein assigning the respective segment identifier assigned to each domain of the plurality of domains (see, figure 1, two groups of transit devices, P3 par 3) comprises assigning a respective anycast domain segment identifier (see, figure 1, an operator forms a anycast group of multiple groups with notes and picking a anycast address and a segment identifier (SID) to represent the group, P2 par 2-P3 par 3).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Sarkar into that of Dutta’861 modified by Filsfils#1’206 and Filsfils#2’699. The motivation would have been to extended the use of anycast addresses to SR networks (Page 2 paragraph 2).


Regarding claim 10 (Currently Amended), Dutta’861 discloses the computer program product of claim 9 (see, Fig. 1 and 23, SDN controller 120 (PCE) implemented by computer for source routing in communication network 110, par 0044), the operation further comprising: 
(iii) (see, controller to compute the optimal path to a destination upon request from sender of a source routed MPLS packet, stack of the explicit path contains the node labels including destination node, par 0053). 
The combination of Dutta’861, Filsfils#2’699 and Sarkar discloses all the claim limitations but fails to explicitly teach:
transmitting a stack of labels to the headend node comprising (i) , (ii), and (iii), 
wherein the stack of labels configure the first domain border router and the second domain border router to forward traffic along a shortest interior gateway path through the respective domains.

However Filsfils#1’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
transmitting a stack of labels to the headend node comprising (i) (see, fig. 1, PeerAS indicated as AS3, par 0037 and 0180), (ii) (see, fig. 1, PeerAS indicated as AS4 which is destination AS, par 0037 and 0180), and (iii) (see, EPE controller to craft a BGP route and send it to the ingress PE, BGP (Border Gateway Protocol) Peering Route with Segment Routing indicates path that the packet will follow through the network by ordered list of segments including PeerNode and PeerAS, par 0020, 0030-0031, 0037, 0180. Noted, PeerNode of egress PE can be equated to segment identifier of the endpoint node by virtue of path indicates the packet will follow through the network, par 0030), 
wherein the stack of labels (see, label field of the BGP route (filled with a PeerNode or PeerAdj SID), par 0180) configure the first domain border router (see, fig. 1, PE device (ASBR) C, par 0021) and the second domain border router (see, fig. 1, PE device (ASBR) P, par 0021) to forward traffic along a shortest interior gateway path through the respective domains (Note, EPE controller to craft a BGP route with labels and send it to the ingress PE with a community/Local Preference which ensures that it will be selected as the best path (including path from Open Shortest Path First) by forcing ASBR to forward traffic onto the selected ASBR in another AS, par 0027, 0180-0182).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Filsfils#1’206 into that of Dutta’861 modified by Filsfils#2’699 and Sarkar. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).


Regarding claim 16 (Currently Amended), Dutta’861 modified by Filsfils#1’206 and Filsfils#2’699 discloses the system of claim 15 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034).
The combination of Dutta’861, Filsfils#1’206 and Filsfils#2’699 discloses all the claim limitations but fails to explicitly teach: wherein the respective segment identifier assigned to each domain of the plurality of domains is an anycast domain segment identifier.

However Sarkar from the same field of endeavor (see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein the respective segment identifier assigned to each domain of the plurality of domains (see, figure 1, two groups of transit devices, P3 par 3) is an anycast domain segment identifier (see, figure 1, an operator forms a anycast group of multiple groups with notes and picking a anycast address and a segment identifier (SID) to represent the group, P2 par 2-P3 par 3).
Page 2 paragraph 2).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta’861 in view of Filsfils’206 as applied to claims 1, 11 and 18 respectively above, and further in view of Farkas et al (US 20150043383 A1).

Regarding claim 5 (Currently Amended), Dutta’861 modified by Filsfils’206 discloses the method of claim 1 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044), further comprising.
The combination of Dutta’861, Filsfils#1’206 and Filsfils#2’699 discloses all the claim limitations but fails to explicitly teach: computing a derived graph, wherein computing the path to the endpoint node is based on the derived graph.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: computing a derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039), wherein computing the path to the endpoint node is based on the derived graph (see, SPF (Shortest Path First) algorithm is run on a pruned graph that is derived from LSDB (Link State Database), par 0038-0039).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Farkas’383 into that of Dutta’861 modified by par 0036).

Regarding claim 12 (Currently Amended), Dutta’861 modified by Filsfils’206 discloses the computer program product of claim 8 (see, fig. 23, computer 2300, par 0922), the operation further comprising.
The combination of Dutta’861, Filsfils#1’206 and Filsfils#2’699 discloses all the claim limitations but fails to explicitly teach: computing a derived graph, wherein computing the path to the endpoint node is based on the derived graph.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: computing a derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039), wherein computing the path to the endpoint node is based on the derived graph (see, SPF (Shortest Path First) algorithm is run on a pruned graph that is derived from LSDB (Link State Database), par 0038-0039).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Farkas’383 into that of Dutta’861 modified by Filsfils#1’206 and Filsfils#2’699. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).

Regarding claim 19 (Original), Dutta’861 modified by Filsfils’206 discloses the system of claim 18 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034), wherein the network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044) is further configured to.
 The combination of Dutta’861, Filsfils#1’206 and Filsfils#2’699 discloses all the claim limitations but fails to explicitly teach: compute a derived graph, wherein computing the path to the endpoint node is based on the derived graph.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: compute a derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039), wherein computing the path to the endpoint node is based on the derived graph (see, SPF (Shortest Path First) algorithm is run on a pruned graph that is derived from LSDB (Link State Database), par 0038-0039).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Farkas’383 into that of Dutta’861 modified by Filsfils#1’206 and Filsfils#2’699. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta’861 in view of Filsfils#1’206, and further in view of  Filsfils#2’699 and Sarkar et al "Anycast Segments in MPLS based Segment Routing draft-ietf-spring-mpls-anycast-segments-02"Jan 9,2018 [https://datatracker.ietf.org/doc/html/draft-ietf-spring-mpls-anycast-segments-02] as applied to .

Regarding claim 17 (Currently Amended), Dutta’861 discloses the system of claim 16 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034), wherein the network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044) is further configured to: 
responsive to computing the path, transmit a stack of labels to the headend node comprising (iii) (see, controller to compute the optimal path to a destination upon request from sender of a source routed MPLS packet, stack of the explicit path contains the node labels including destination node, par 0053). 
The combination of Dutta’861, Filsfils#2’699 and Sarkar discloses all the claim limitations but fails to explicitly teach:
transmit a stack of labels to the headend node comprising (i), (ii), and (iii), 
wherein the stack of labels configure the first domain border router and the second domain border router to forward traffic along a shortest interior gateway path through the respective domains.

However Filsfils#1’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
transmitting a stack of labels to the headend node comprising (i) (see, fig. 1, PeerAS indicated as AS3, par 0037 and 0180), (ii) (see, fig. 1, PeerAS indicated as AS4 which is destination AS, par 0037 and 0180), and (iii) (see, EPE controller to craft a BGP route and send it to the ingress PE, BGP (Border Gateway Protocol) Peering Route with Segment Routing indicates path that the packet will follow through the network by ordered list of segments including PeerNode and PeerAS, par 0020, 0030-0031, 0037, 0180. Noted, PeerNode of egress PE can be equated to segment identifier of the endpoint node by virtue of path indicates the packet will follow through the network, par 0030), 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Filsfils#1’206 into that of Dutta’861 modified by Filsfils#2’699 and Sarkar. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).
The combination of Dutta’861, Filsfils#1’206, Filsfils#2’699 and Sarkar  discloses all the claim limitations but fails to explicitly teach: wherein the anycast domain segment identifiers configure first the domain border router and the second domain border router to forward traffic along a shortest interior gateway path through the respective domains.

However Szarecki’330 from the same field of endeavor (see, fig. 1A, multiple autonomous systems (ASes 110 a-c) include BGP routers 105 a-105 e, Col. 2 line 66-Col 3 line 10) discloses: wherein the anycast domain segment identifiers (see, ASBRs of a single site allocate an Anycast-SID for each SP-ANH address, Col. 24 line 5-6) configure first the domain border router (see, fig. 3A, ASBR PE1 310 between local AS 305 and an outside AS, abstract, Col. 5 line 59-67) and the second domain border router (see, fig. 3A, ASBR PE2 320 between local AS 305 and an outside AS, abstract, Col. 5 line 59-67) to forward traffic along a shortest interior gateway path through the respective domains (Note, IGP typically selects the “shortest” path between any two nodes across multiple areas, ASBRs of a single site allocate an Anycast-SID for each SP-ANH address and all ASBRs are used to insert SP-ANH addresses into the IGP, Col. 2 line 35-48, Col. 23 line 4-5, Col. 24 line 5-11).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention Col. 7 line 51-62).


Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claims 5, 12 and 19 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of claim 6 as claimed in independent claim 1.  The closest prior art, Farkas et al (US 20150043383 A1), discloses “first domain border router and the second domain border router” (fig. Fig. 1) and “assigning domain border routers to a first virtual node” (par 0039, 0127-0128). However, it fails to disclose “assigning the first domain border router and the second domain border router to a first virtual node associated with the segment identifiers of the source domain and the first intermediate domain”. 
	The same conclusion applies to claims 13 and 20 that recite similar claim limitation.

Claims 7 and 14 are objected by virtue of their dependency on claims 6 and 13
respectively.


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arora et al (US20200351188A1, Priority Date: May 04, 2019) discloses: ASBRs advertise border gateway protocol (BGP) egress-peer-engineering segment identifiers (EPE SIDs) for the inter-AS links. The topology of AS1 and of AS2 are advertised, via BGP-LS, to a path monitoring system (PMS) controller (par 0003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473